999 So.2d 579 (2008)
Stanley ANDERSON
v.
STATE of Alabama.
CR-05-1943.
Court of Criminal Appeals of Alabama.
June 27, 2008.
Douglas C. Freeman, Montgomery; and Kathy D. Ryan, Montgomery, for appellant.
Troy King, atty. gen., and Stephanie E. Reiland, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
McMILLAN, Judge.
In accordance with the judgment of the Alabama Supreme Court in Ex Parte Anderson, 999 So.2d 575 (Ala.2008), the judgment of the trial court is reversed, and the cause is remanded for further proceedings in compliance with the opinion of the Alabama Supreme Court.
REVERSED AND REMANDED.
BASCHAB, P.J., and SHAW and WELCH, JJ., concur.